Citation Nr: 1545347	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  13-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to type II diabetes mellitus. 

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Peter Meadows, Esq.


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to September 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board notes that the Veteran requested, in his September 2013 substantive appeal, a hearing before a Veterans Law Judge via videoconference.  Thereafter, the Veteran indicated in a statement submitted in March 2014 that he was withdrawing his request for a hearing.  38 C.F.R. § 20.705(e) (2015). 

In May 2015, the Board remanded the case to the RO for additional development. The case was thereafter returned to the Board for its further consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a Board remand dated in May 2015, the RO was directed to contact the Joint Service Records Research Center (JSRRC), or another appropriate entity, to make two determinations: (1) whether it is at least as likely as not that the Veteran's unit, while stationed in Korea, supported the 2nd and 7th infantry divisions near the DMZ; and (2) whether the Veteran "served between April 1, 1968 and August 31, 1971, in a unit that...operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period."  38 C.F.R. § 3.307(a)(6)(iv) (2014).  To that end, unit histories or Morning Reports were to be consulted in order to respond to these inquiries.  

The RO subsequently sent a request to the JSRRC that appears to present a singular inquiry: "Did the Veterans unit (Battery A, 1st Target Acquisition Battery, 25th Field Artillery), while stationed at Camp Barbara Korea between August 1969 and September 1970 in support of the 2nd and 7th Infantry Division near the DMZ, and if so, did the until operate in or near the Korean DMZ in an area in which herbicides and know to have been applied during that period?  Please review the unit history and morning reports in support of this research."  

The JSRRC's August 2015 response, based as it is on the RO's inaccurate and imprecise characterization of the Board's request, is not fully responsive to the Board's directive in the May 2015 remand.  Consequently, it is still unsettled whether the Veteran's unit supported the 2nd and 7th Infantry Division.  

In light of the foregoing, a new request must be made to the JSRRC that specifically inquires as to whether there is evidence that the Veteran's unit supported the 2nd and 7th Infantry Division during the period between August 1969 and September 1970.

Consideration of the issues of entitlement to secondary service connection for diabetic retinopathy and erectile dysfunction is deferred pending further development of the Veteran's type II diabetes mellitus claim as the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Contact the JSRRC, or other appropriate entity, to determine whether it is at least as likely as not that the Veteran's unit (Battery A, 1st target Acquisition Battery, 25th Field Artillery), while stationed in Korea, supported the 2nd and 7th infantry divisions near the DMZ.  Any appropriate development to address these inquiries, such as request for or review of unit histories or Morning Reports, must be conducted.  Attention is invited to the Veteran's July 2013 Notice of Disagreement, September 2013 VA Form 9, and the June 2014 private medical examination report, which contained details from the Veteran regarding his in-service duties, including surveying reference points for field artillery along the DMZ for six days per month. 

2. After completion of the foregoing, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney with a supplemental statement of the case and afford them the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

